Citation Nr: 1232964	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2.   Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD).  

3.   Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1984 to December 1989.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of September 2004 and May 2006 rating decisions of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA), that denied reopening of claims of service connection for bilateral hearing loss, an acquired psychiatric disorder, and a seizure disorder.  

In April 2008, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in March 2008 for additional development.  It was returned to the Board and in a January 2011 the Board reopened service connection for bilateral hearing loss, an acquired psychiatric disorder, and a seizure disorder and remanded the issues for additional development and de novo review of the issues.  This has been accomplished as related to the issue of service connection for bilateral hearing loss.  

The issue of service connection for tinnitus has been raised by the record, in a February 2011 VA audiometric examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for an acquired psychiatric disorder, including PTSD, and a seizure disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  


FINDING OF FACT

Bilateral hearing loss has not been demonstrated throughout the pendency of this appeal.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  June 2004, March 2006 and April 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The April 2008 letter and a separate March 2006 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA) have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in February 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss or epilepsy, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  He asserts that he has a hearing loss that resulted either from the acoustic trauma to which he was exposed while working with artillery during service, or as a result of head trauma that he contends that he sustained while on active duty.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .


"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

After review of the evidence of record, the Board finds that chronic bilateral hearing loss has not been demonstrated throughout the pendency of this appeal.  In this regard, it is noted that the Veteran has undergone a number of audiometric evaluations both during service and thereafter.  The pure tone thresholds have almost consistently demonstrated normal hearing.  Most importantly the audiometric evaluation performed in compliance with the Board's most recent remand, which was specifically ordered to ascertain whether the Veteran has a chronic bilateral hearing loss, found that the Veteran's hearing was clinically within normal limits.  

Review of the examination prior to entry into active duty, performed in June 1984, shows that audiometric testing at that time was as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
0
0
5
5
10
20
Left ear
15
35
40
30
45
45

Thus, while hearing in the right ear was shown to be normal, the testing could be interpreted as showing a hearing loss in the left ear at that time.  Subsequent testing, in March and June 1985 shows decibel (dB) levels of 10 or less in all tested frequencies between 500 and 6000 hertz.  Testing disclosed similar findings in November and December 1987 and in March 1989, but on evaluation for a Medical Board in August 1989, testing showed pure tone thresholds to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
5
15
10
10
5
0
Left ear
10
0
0
10
5
30

Although the 30 dB level could be considered indicative of a hearing loss at 6000 hertz in the left ear, this is actually an improvement over the 45 dB level noted at entry into service.  Most importantly, as will be described, this did not represent a chronic hearing loss of service onset, as subsequent testing since service has not consistently shown a chronic hearing loss.  

Audiometric testing was performed in February 1990.  At that time, pure tone thresholds were 15 dB or less at all tested frequencies between 25 and 8000 hertz.  The audiologist stated that the audiological results indicated that hearing was within normal limits bilaterally.  The Veteran had complaints of decreased hearing when being treated on an outpatient basis at a VA facility in March 1995, but audiometric testing was not performed at that time.  Testing in April 2006 showed pure tone thresholds of 15 dB or less in all tested frequencies between 500 and 4000 hertz.  

An audiometric evaluation performed in January 2007 showed pure tone thresholds to be as follows:

Hertz
250
500
1000
2000
3000
4000
8000
Right ear
5
5
10
10
15
15
15
Left ear
30
20
20
20
40
45
45

The assessment was that the Veteran's hearing was within normal limits in the right ear, but that a mild to moderate sensorineural hearing loss was noted in the left ear above 2000 hertz.  In the assessment, it was noted that the Veteran was counseled regarding the testing, given that he had normal hearing in April 2006 and that the etiology of the current hearing loss could have a functional component.  VA outpatient treatment records note that in September 2007 the Veteran had normal hearing in each ear between 250 and 8000 hertz.  In December 2007, it was noted that the audiograms that had been performed to evaluate the Veteran's hearing acuity were "somewhat confusion."  

On VA examination in February 2011, pure tone thresholds were as follows:

Hertz
500
1000
2000
3000
4000
Right ear
20
10
5
20
15
Left ear
20
15
15
15
15

Speech recognition scores were 96 percent correct in the right ear and 98 percent correct in the left ear.  

The findings on the February 2011 audiology showed that the Veteran did not meet the VA criteria for hearing loss.  While there were some indications in the record that the Veteran may have had a hearing loss in 2007, as noted in the outpatient records, the testing results were confusing and inconsistent.  At one point, it was believed that the hearing loss could be functional in nature.  Under these circumstances, hearing acuity that meets the VA definition of a hearing loss has not been clinically confirmed in the record.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The remaining issues on appeal relate to entitlement to service connection for an acquired psychiatric disorder, including PTSD, and a seizure disorder.  As will be discussed, these issues must be remanded.  In this regard it is noted that the instructions of the Board's January 2011 remand were not carried out.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

As noted in the January 2011 Board remand, in May 1987, during the Veteran's period of active military service, he was seen as a "self-referral," describing his need to find a constructive way to relieve "stress and anger."  In February 1990, shortly following the Veteran's discharge from service, he was seen for a complaint that his "nerves were not in the same order as before his illness."  On psychiatric evaluation, the Veteran described himself as "very short tempered."  Reportedly, the Veteran's problems had become evident when he learned he was going to be discharged (for cold induced urticaria).  According to the Veteran, he had planned on making the Army a career, and wanted to stay in the military.  The clinical assessment was of a situational reaction of anxiety.   

In January 2011, the Board observed that, since the time of the Veteran's discharge, he has, on occasion, received a diagnosis of PTSD.  It was unclear from the record whether this disorder is of service, as opposed to childhood, origin.  Or whether the Veteran's psychiatric disability was related to different psychiatric diagnoses that the Veteran had received, including a personality disorder, substance abuse; a psychotic disorder, rule out alcohol-induced psychotic disorders; schizoaffective/bipolar disorder; major depressive disorder; a mood disorder; and generalized anxiety disorder.   In order to ascertain the correct diagnosis, as well as determine whether the Veteran may have PTSD as the result of claimed personal assault during service, the Veteran was to undergo a psychiatric evaluation by a board of two psychiatrists who had not heretofore seen or examined the Veteran.  While the Veteran was afforded an examination by a psychologist in February 2011, he was not examined by a board of two psychiatrists.  As such, the instructions of the Board remand were not carried out.  

As noted in the January 2011 remand, during the course of VA outpatient treatment in July 1999, the Veteran indicated that he had been incarcerated on a number of occasions for various offenses.  Reportedly, following the Veteran's release, he experienced "numerous relapses" due to work conditions and unresolved anger at his father, who was both emotionally and physically abusive.  According to the Veteran, at age 15, his father forced him to have intercourse with an older woman in order to prove that "he was not gay."  The Veteran additionally indicated that, on another occasion, his father forced him to miss school to go with him to a girlfriend's house where his father "placed a gun at his head," and ordered him to have sex with an older adult.  The Veteran described his father as severely alcohol-dependent, and wondered whether, due to his relationship with his father, he suffered from low self-esteem and self-confidence.  

In addition it was noted that at the time of VA outpatient treatment in September 2002, the Veteran specifically denied being attacked, sexually assaulted, or raped.  Moreover, during the course of subsequent VA outpatient treatment in April 2004, the Veteran reiterated his history of childhood abuse, and further indicated that, on occasion, his Father would physically abuse his mother in front of him. Reportedly, four years earlier, the Veteran's adopted son was murdered.  However, at the time, the Veteran was drinking and didn't attend his adopted son's funeral.  Significantly, during the course of subsequent VA outpatient substance abuse treatment in September 2007, it was noted that, though the Veteran carried a diagnosis of schizoaffective disorder, he was seeking a diagnosis of posttraumatic stress disorder "because he was hazed seven times in basic training."  However, when questioned as to whether this "hazing" was documented, the Veteran replied "no."  

In a VA social work discharge entry dated in early October 2007, it was noted that the Veteran was being discharged from the inpatient psychiatric unit following a brief admission for schizoaffective disorder.  The Veteran was offered outpatient and residential substance abuse treatment, but declined both, requesting instead residential posttraumatic stress disorder treatment only.  Noted at the time was that the Veteran did not have a diagnosis of PTSD, and did not meet the criteria for PTSD diagnosis following a posttraumatic stress disorder-specific evaluation in late April 2007.  Despite this fact, the Veteran remained adamant that he be referred to a PTSD program.  Significantly, following subsequent VA outpatient treatment in late November 2007, it was noted that the Veteran remained "focused primarily on establishing a diagnosis of PTSD."  The diagnoses noted at that time were alcohol dependence, in remission; and schizoaffective disorder.  

At the time of a VA psychological evaluation in March 2010, the Veteran once again recounted his history of having been hazed in service.  However, for the first time he indicated that, during the last of these "hazings," he was, in fact, raped.  Significantly, according to the examiner, based on a review of the Veteran's claims folder, he had received treatment in basic training (in 1986/87), at which time he "saw a psychiatrist on the base."  However, the Veteran's service treatment records show no evidence of any such treatment.  While the evaluating psychologist made reference to "records from 1984 in the military referring to anxiety and stress," there are, in fact, no such service treatment records.  When questioned regarding his "premilitary functioning," the Veteran indicated that he had a "excellent childhood" and a "very religious family," and had suffered no childhood abuse.  This statement contradicts previous histories provided by the Veteran, which contain episodes of significant childhood trauma.  Following examination, the Veteran received a diagnosis of chronic moderate PTSD, as well as depressive disorder which, in the opinion of the examiner, were "more likely than not" related to his in-service experience in the military.  According to the examiner, her conclusion was based upon her interview with the Veteran, as well as her review of his claims folder, his medical records, and his report of symptoms.  Given the contradictory evidence present in this case, the Board ordered the additional opinion by the Board of psychiatrists.  

On examination in February 2011, the psychologist rendered another opinion that the Veteran had PTSD as a result of sexual assault during service.  In accordance with the orders of the Board, at that time the examiners were supposed to have rendered an opinion regarding whether the record contained evidence of behavior changes which might be expected following a personal assault, to include, but not limited to, requests for transfer to another military duty assignment; deterioration in work performance; in-service substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The board of psychiatrists was to take into consideration various contradictory aspects of the Veteran's history, in particular, his various descriptions of his childhood as both "idyllic" and "abusive".  All information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, a full rationale must be provided for any opinion offered.  While the psychologist did offer opinions regarding whether the Veteran had PTSD as a result of personal assault during service or whether it was the result of childhood, no opinion was rendered regarding behavior changes.  

With regard to the claimed seizure disorder, the February 2011 VA examination shows that the examiner indicated that if physiologic seizures are occurring, they are at least as likely as not related to reported head trauma sustained while in service.  The examiner indicated that at the time of the examination, the Veteran had multiple normal EEGs and an MRI of the brain without localizing features which could represent a seizure focus.  It was indicated that in order to differentiate between physiologic seizures and those which might be linked to mental health issue, long term monitoring would be useful and this would be discussed regarding scheduling and a final determination can be made following long term monitoring.  There is no further medical evidence in the record showing whether the further monitoring was completed and whether the examiner made the noted final determination regarding the etiology of the claimed seizure disorder.  The opinion does not appear to be complete and it appears that additional pertinent treatment records need to be obtained.  The RO should request all additional treatment records and the examiner should be requested to provide an addendum that provides the requested etiology opinion.  

Accordingly, the issues of service connection for an acquired psychiatric disorder, including PTSD, and a seizure disorder are REMANDED for the following actions:

1.  The RO/AMC should obtain and add to the record any additional VA treatment records regarding the claimed psychiatric and seizure disorder not currently in the record, to include any record of long term monitoring carried out with regard to the claimed seizure disorder.

2.  The RO/AMC should arrange for the Veteran to undergo a psychiatric examination by a board of two psychiatrists to ascertain the current nature and etiology of his acquired psychiatric disorder.  The examiners should be requested to render the following opinions:

a.  For any diagnosed psychiatric disorder, whether it is at least as likely as not (probability 50 percent or more) related to the complaints of stress that the Veteran had while on active duty in May 1987?

b.  If a diagnosis of PTSD is believed to be appropriate, the board of psychiatrists should render an opinion regarding whether the record contains evidence of behavior changes which might be expected following a personal assault, to include, but not limited to, requests for transfer to another military duty assignment; deterioration in work performance; in-service substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The board of psychiatrists should, additionally, take into consideration various contradictory aspects of the Veteran's history, in particular, his various descriptions of his childhood as both "idyllic" and "abusive".

The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the February 2011VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the claim for seizure disorder.  The examination report should reflect that such review has been accomplished.  The examiner should state whether the Veteran suffers from a chronic, clinically-identifiable seizure disorder, and if so, whether it is at least as likely as not that seizure disorder had its onset during service or otherwise related to service.  The examiner should also indicate whether it is as least as likely not any current seizure disorder is caused by or aggravated by a psychiatric disorder.  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


